REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-19 is that applicant’s claimed invention includes, in part, calculating a plurality of reliability indices for each said sensing electrode based on said values of the at least one impedance-based parameter, said plurality of reliability indices including a dip reliability index and a sensitivity-loss reliability index, wherein said sensitivity- loss reliability index is calculated based on trending of said values of the at least one impedance- based parameter (emphasis added).  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Gottlieb et al. (US 2011/0319734) is regarded as the closest prior art.  Gottlieb et al. teach:
A method of calculating a single, fused sensor glucose value based on respective glucose measurement signals of a plurality of redundant sensing electrodes, comprising: 
measuring the electrode current (Isig) for each of the plurality of redundant sensing electrodes (paragraph [0135]; each of four sensors generates an Isig signal); 

calculating a plurality of reliability indices for each said sensing electrode based on said values of the at least one impedance-based parameter, said plurality of reliability indices including a dip reliability index (paragraph [0054]; signal drift a signal data that is used to generate a reliability index) and a sensitivity-loss reliability index (paragraph [0054]; sensitivity loss is a signal data that is used to generate a reliability index); and 
calculating said single, fused sensor glucose value based on said plurality of reliability indices and calibrated sensor glucose values of each of the plurality of redundant sensing electrodes (paragraphs [0144]-[0151]).
However, Gottlieb et al. do not teach calculating a plurality of reliability indices for each said sensing electrode based on said values of the at least one impedance-based parameter, said plurality of reliability indices including a dip reliability index and a sensitivity-loss reliability index, wherein said sensitivity-loss reliability index is calculated based on trending of said values of the at least one impedance-based parameter (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Bachmann et al. (US 2011/0100820) teach the use of electrodes for electrochemical detection via electrochemical impedance spectroscopy (EIS) (paragraph [0026]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. C. M./
Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864